Citation Nr: 1719870	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of varicocele surgery currently rated as 10 percent disabling prior to November 24, 2009, and 20 percent disabling from November 24, 2009.

2.  Entitlement to a compensable initial rating for erectile dysfunction associated with residuals of varicocele surgery.

3.  Entitlement to a compensable initial rating for residual scar from varicocele surgery.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a January 2010 rating decision, the RO proposed to reduce the Veteran's evaluation of residual of varicocele surgery from 10 percent disabling to 0 percent disabling.  Additionally, the RO assigned a noncompensable rating for atrophy of the tests under Diagnostic Code 7523.  In an April 2010 rating decision, the RO reduced the Veteran's evaluation of residuals of varicocele surgery from 10 percent disabling to 0 percent disabling effective July 1, 2010.  The RO received a Notice of Disagreement from the Veteran in November 2010 relating to the reduced evaluation.  In a March 2012 decision, the Board denied the Veteran's appeal of the reduction of his 10 percent rating for residuals of varicocele surgery from 10 percent to noncompensable effective July 1, 2010, and denied his claims for an increased rating greater than 10 percent for residuals of varicocele surgery prior to July 1, 2010, and entitlement to a compensable rating from July 1, 2010.  The Veteran appealed the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2013 Memorandum Decision, vacated the Board's decision and remanded the claims to VA.  In July 2014, the Board remanded the issue of whether the reduction of the evaluation for residuals of varicocele surgery was proper and also remanded the Veteran's claim for entitlement to an increased rating.  In an August 2015 rating decision, the RO restored the Veteran's 10 percent evaluation for residuals of varicocele surgery effective October 2005.  In October 2016, the RO increased the Veteran's evaluation of residuals of varicocele surgery to 20 percent disabling under DC 7527, rated as a voiding dysfunction.  

As mentioned above, in an August 2015 rating decision the Agency of Original Jurisdiction (AOJ) restored the Veteran's 10 percent evaluation for residuals of varicocele surgery.  In an October 2016 rating decision, the AOJ increased the rating for the Veteran's residuals of varicocele surgery disability to 20 percent, effective November 24, 2009, the date of the Veteran's claim for an increased rating.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received November 24, 2009, the rating period currently on appeal is from November 24, 2008, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2016).  

An October 2016 rating decision granted separate service connection for erectile dysfunction and residual scar from varicocele surgery, and assigned a 0 percent rating, effective November 24, 2009.  The grants of separate service connection, and ratings assigned for erectile dysfunction and residual scar from varicocele surgery stem from the claim for an increased rating for residuals of varicocele surgery.  As such, they are part and parcel of the appeal for a higher rating for residuals of varicocele surgery.  As such, the ratings assigned are also for consideration by the Board at this time.    

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has partially granted the increased rating for residuals of varicocele surgery claim below, but the remaining issue of entitlement to an evaluation in excess of 40 percent for this disability is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record shows that it is at least as likely as not that it was factually ascertainable that the Veteran's service-connected residuals of varicocele surgery had increased in severity such that it was manifested by awakening to void five or more times per night throughout the pendency of this appeal.

2.  Prior to August 14, 2014, the findings of record do not show that the Veteran's residuals of varicocele surgery resulted in a penile deformity with loss of erectile power.

3.  From August 14, 2014, the clinical findings of record do show that the Veteran's residuals of varicocele surgery result in a penile deformity with loss of erectile power.

4.  The clinical findings of record show that the Veteran's residual scar from varicocele surgery is not painful, is not unstable, and does not cover an area of at least 6 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a 40 percent rating for residuals of varicocele surgery are met for the entire pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.115a, Diagnostic Code 7527 (2016). 

2.  The criteria for a compensable initial rating for erectile dysfunction, prior to August 14, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.7, 4.115b, Diagnostic Code 7522 (2016).

3.  The criteria for a 20 percent initial rating for erectile dysfunction, from August 14, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.115b, Diagnostic Code 7522 (2016). 

4.  The criteria for a compensable initial rating for residual scar from varicocele surgery are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A December 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.  

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in December 2009, January 2011, and August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners considered the Veteran's reported symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the VA examinations to be adequate.

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claim.  There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 

Legal Criteria 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Varicocele disability

The Veteran's residuals of varicocele surgery is currently rated under Diagnostic Code 7527.  The General Rating Formula for the Genitourinary System provides that Diagnostic Code 7527 will rate as voiding dysfunction or urinary tract infection, whichever is predominant.   

Voiding dysfunction is rated under three subcategories of urine leakage, urinary frequency, or obstructive voiding.  Under the subcategory of voiding dysfunction, continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day merits a 20 percent disability rating.  When the absorbent materials must be changed two to four times per day, a 40 percent rating is warranted.  When the absorbent materials must be changed more than four times per day or an appliance is required, a 60 percent rating is warranted.  A 60 percent rating is the highest schedular rating for voiding dysfunction.  38 C.F.R. § 4.115(a).  

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating. 38 C.F.R. § 4.115(a).  

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post-void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115(a).  

A urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115(a).  

The Veteran is service connected for residuals of varicocele surgery, with a 10 percent rating prior to November 24, 2009, and a 20 percent disability rating from November 24, 2009, under DC 7527, which rates as a voiding dysfunction or urinary tract infection, whichever is predominant.  The Veteran has asserted that his disability warrants a higher rating from November 24, 2008.

In November 2009, the Veteran submitted a letter requesting an increased rating for the service-connected residuals of varicocele surgery to the Louisville RO.  
Accordingly, the earliest possible effective date that may be assigned for an increased rating for the service-connected residuals of varicocele surgery is November 24, 2008.  See 38 U.S.C.A. § 110(b)(2); 38 C.F.R. § 3.400(o)(2).

With the above criteria in mind, the Board will first consider if the most probative evidence of record shows that the Veteran's service-connected residuals of varicocele surgery caused daytime voiding interval less than one hour or awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.

In his November 2009 letter, requesting an increased rating for his service-connected residuals of varicocele surgery, the Veteran provided VA with competent and credible evidence that his service-connected disability caused nighttime voiding in excess of five times per night.  Similarly, at the December 2009 VA examination the Veteran reported that he voided 6 times per night.  The Veteran also submitted a statement in December 2009, in which he stated he gets up as much as six times per night to urinate.  At a February 2011 VA examination, the Veteran noted voiding 10-13 times per day and 0-4 times per night.  At a February 2013 check-up with a private physician, the Veteran reported that "two nights ago he got up 10 times to void."  At an August 2014 VA examination, the Veteran stated he voids 0-5 times per night.   

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's residuals of varicocele surgery caused nighttime voiding of five or more times per night during the pendency of this appeal.  The Board acknowledges that the Veteran's February 2011 VA examination noted voiding less than 5 times per night.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that his otherwise consistent statements, regarding voiding 5 or more times per night, constitute probative evidence that the Veteran voids 5 or more times per night.  Accordingly, the Board finds that the criteria for a 40 percent rating for residuals of varicocele surgery have been met.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.  

As to the effective date in this appeal, during the December 2009 VA examination the Veteran reported his voiding frequency had increased to six times per night in the last 8-10 months.  The Veteran is competent to report such symptomatology.  This would seem to place the effective date back to February 2009, 10 months earlier.  That said, voiding six times per night would actually exceed the criteria for a 40 percent evaluation (five times per night).  This statement does not exclude the possibility of voiding five times a night in the months leading up to February 2009.  Again, resolving all doubt in the Veteran's favor, the Board finds that it is at least as likely as not that, as of the aforementioned November 24, 2008 date, he was voiding no less than five times per night.  

In summary, a 40 percent evaluation is warranted for this disability as of November 24, 2008, during the entire pendency of this appeal.  This determination represents a partial grant.  To the extent that an even higher evaluation might be warranted in this case, this matter requires additional development that will be accomplished on remand.  

Compensable Initial Rating for Erectile Dysfunction

Currently, the Veteran's erectile dysfunction is assigned a noncompensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent evaluation is assigned for penile deformity with loss of erectile power.  38 C.F.R. § 4.115b. Diagnostic Code 7522.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  In the instant case, the Veteran already receives this special monthly compensation.  

In the instant case, the Veteran was afforded a VA examination in December 2009.  At the December 2009 VA examination, the Veteran stated he had erectile dysfunction for the past four years which has progressed to 100 percent loss of ability to achieve any form of erection capable of vaginal penetration or ejaculation.  The VA examiner noted that the Veteran's penis did not have lesions or plaques.  The examiner further noted the Veteran did not have atrophy of the testes.  

At a January 2011 VA examination, the Veteran reported normal sexual functioning from 1951 until 2005 when he began to have erectile difficulty that progressed to impotence by 2006.  During inspection, the VA examiner noted the tip of the Veteran's penis was mildly reddened, and the Veteran had a normal foreskin and penile shaft.  

Accordingly, at both the December 2009 and January 2011 VA examinations, the examiners noted the Veteran had erectile difficulty.  However, there was no indication at the December 2009 or January 2011 VA examinations that the Veteran had a penile deformity.    

The Veteran was afforded a third VA examination on August 14, 2014.  At the August 2014 VA examination, the examiner noted the Veteran has erectile dysfunction and was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  The examiner further noted specifically that the Veteran had a penis deformity described as "pale papular lesions on the central glans around the urinary meatus, no redness, swelling tenderness, drainage or purulence."  Additionally, the August 2014 VA examiner stated the Veteran had left testicle abnormality described as "soft, slightly smaller than the right, irregular shaped on the lateral border."  

Based on the forgoing evidence, the Board finds that a 20 percent evaluation under Diagnostic Code 7522 is warranted from August 14, 2014, the date of the aforementioned examination.  Specifically, the August 2014 VA examiner indicated the Veteran had pale papular lesions on the central glans around the urinary meatus.  The examiner stated such papular lesions were a penis deformity, and when coupled with the Veteran's inability to get an erection sufficient for penetration and ejaculation, the Board finds that the Veteran's erectile dysfunction most closely approximates to a penile deformity with loss of erectile power; such is commensurate with a 20 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522.    

Thus, staged ratings have been created.  See Fenderson, 12 Vet. App. 119.  With respect to any claim of entitlement to a compensable initial rating for erectile dysfunction prior to August 14, 2014, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, from August 14, 2014, the evidence shows that the Veteran is entitled to an initial rating of 20 percent.  

Higher evaluations under Diagnostic Codes 7520 or 7521 are not applicable in this case as the medical evidence of record does not demonstrate that the Veteran has had his glans or half or more of his penis removed.  See 38 C.F.R. § 4.7, 4.115b, Diagnostic Codes 7520, 7521.     

Compensable Initial Rating for Residual Scar from Varicocele Surgery

The Veteran's residual scar from varicocele surgery is rated as zero percent disabling under Diagnostic Code 7805.  38 C.F.R. § 4.118.

The Board notes that scars, in general, are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Code 7805.

The Veteran was provided a VA medical examination in August 2014.  The examination report noted the Veteran had a scar related to his residuals of varicocele surgery.  The VA examiner noted the scar was not painful or unstable.  The VA examiner further noted the total area of the related scar was not greater than 39 square centimeters (6 square inches).

As noted above, the Veteran's residual scar from varicocele surgery is currently rated as noncompensable under Diagnostic Code 7805.  38 C.F.R. § 4.118.  Diagnostic Code 7805 directs to evaluate such scars under Diagnostic Codes 7800, 7801, 7802, and 7804 and evaluate any disabling effects not considered by diagnostic codes 7800-04 under an appropriate diagnostic code.  In this case the Board finds that the criteria for a compensable rating for a residual scar from varicocele surgery are not met.  

First, concerning application of Diagnostic Code 7804, the August 2014 VA examination findings indicated that the scar was not painful and was not unstable.  Accordingly, a compensable initial rating for a painful or unstable scar is not warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.

The Board considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's residual scar from varicocele surgery, but finds that no higher rating is assignable under any other diagnostic code.  To that end, Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As the Veteran's scar is not located on his head, face, or neck, a compensable rating is not warranted under Code 7800.

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches warrant a compensable rating.  Id., Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  There is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear.  Diagnostic Code 7801 is inapplicable. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck that are superficial and nonlinear, and cover an area of at least 144 square inches warrant a compensable rating.  Id., Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Diagnostic Code 7802.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his residual scar from varicocele surgery.  There is no identifiable period during the appeal period that would warrant a compensable rating.  Staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-27.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

Concluding matters

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 40 percent for residuals of varicocele surgery is granted from November 24, 2008, subject to the laws and regulations governing the payment of monetary benefits.    

Entitlement to a compensable initial rating for erectile dysfunction associated with residuals of varicocele surgery, prior to August 14, 2014, is denied

Entitlement to a compensable initial rating of 20 percent, but not greater, for erectile dysfunction associated with residuals of varicocele surgery, from August 14, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable initial rating for residual scar from varicocele surgery is denied.


REMAND

The Veteran was last examined for his varicocele disability in August 2014, nearly three years ago.  Of note to the Board is the assertion of his representative in a February 2017 submission that he is entitled to a separate 20 percent evaluation under Diagnostic Code 7523 for atrophy of both testes.  By this statement, the representative appears to be suggesting a current disability picture more severe than the August 2014 examination indicated.  For this reason, the Board finds that a new VA genitourinary examination is warranted to ascertain whether an evaluation in excess of 40 percent is warranted for the varicocele disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA genitourinary examination to determine the current nature and severity of his residuals of varicocele surgery.  The examiner is to perform all indicated tests and examinations necessary for a complete evaluation of the disability.  All findings must be reported in detail, and an adequate rationale must be provided for each opinion given.  The examiner should provide an opinion as to whether the Veteran has atrophy of the testes.  If the examiner finds the Veteran has atrophy of the testes, the examiner should opine as to whether the Veteran's atrophy of the testes is due to his varicocele surgery or a separate intervening cause.   

2.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to a disability rating in excess of 40 percent for residuals of varicocele surgery, to include consideration of whether a separate rating is warranted for atrophy of the testes.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


